Title: [Diary entry: 15 April 1788]
From: Washington, George
To: 

 Tuesday 15th. Thermometer at 60 in the Morning—71 at noon and 64 at Night. Warm with the Wind Southerly. Clouds and Sun shine alternately thro’ the day. Rid to all the Plantations (Mr. Fairfax going away after breakfast). At all of them, the same work was going on as yesterday. At Dogue run, the Plows finished crossing for Barley in fd. No. 2 and two of them began to cross for flax in the same field, and a third to break up a piece of ground for Do. wch. is to be taken into the Meadow next the Overseers house. In the Neck harrowing in Oats & grass-seeds—the Women beating Tussicks & carrying off grass from part of the Barley ground. The remains of my everlasting Pease were put in the grd. in the Neck to day—in the Orchard Inclosure. Buck Wheat in all the ground that produced a crop of it last year is coming up from the shattered seed and in places thick.